Appeal Dismissed and Memorandum Opinion filed June 24, 2021.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-21-00124-CV

     MONTROSE ER, LLC AND DR. ROBERT PHELAN III, Appellants

                                           V.
                          1110 W. GRAY, L.L.C., Appellee

                       On Appeal from the 55th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2021-02426

                            MEMORANDUM OPINION

         This appeal is from an order signed March 2, 2021. The clerk’s record was
filed March 11, 2021. The reporter’s record was filed April 1, 2021. No brief was
filed.

         On May 6, 2021, this court issued an order stating that unless appellant filed
a brief on or before May 26, 2021, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.



                                      PER CURIAM


Panel consists of Chief Justice Christopher and Justices Zimmerer and Hassan




                                        2